NO. 07-07-0498-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    JANUARY 3, 2008

                          ______________________________


                          CARL WAYNE HORNE, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 54,538-E; HONORABLE RICHARD DAMBOLD, JUDGE1

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Carl Wayne Horne, was convicted by a jury

of two counts of engaging in organized criminal activity and sentenced to twenty years

confinement. Appellant filed a pro se notice of appeal challenging his conviction. The


      1
          Sitting by assignment for the Honorable Abe Lopez.
appellate record has not been filed. By letter dated December 20, 2007, this Court advised

Appellant that he had ten days in which to file a docketing statement. He responded by

letter filed December 27, 2007, inquiring whether he is the Appellant and, if so, how to

proceed in filing a docketing statement. He also indicated that he had requested court-

appointed counsel in the trial court but had yet to be notified by anyone. In the interest of

judicial economy, we abate this appeal and remand the cause to the trial court for further

proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to determine

whether Appellant is indigent and entitled to appointed counsel to represent him in this

appeal. Should the trial court determine that Appellant is indigent and desires to prosecute

this appeal, then it shall appoint counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the order

appointing counsel. Finally, the trial court shall execute findings of fact, conclusions of law,

and any orders it may enter regarding the aforementioned issues and cause them to be

included in a supplemental clerk’s record. The supplemental clerk’s record shall be filed

with the Clerk of this Court on or before January 25, 2008.


       It is so ordered.


                                                   Per Curiam


Do not publish.


                                               2